Exhibit 99.2 BLAST ENERGY SERVICES, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma consolidated financial statements and related notes are presented to show effects of the acquisition of the oil and gas properties purchased by Blast Energy Services, Inc. from Sun Resources Texas, Inc. The pro forma consolidated balance sheet is based on the assumption that the Acquisition occurred effective September 30, 2010.The pro forma consolidated statement of operations is based on the assumption that the Acquisition occurred effective at the beginning of the nine month period presented.The pro forma consolidated statement of operations is for comparative purposes only and may not be indicative of the results of operations that would have occurred if the Company had completed the acquisition at an earlier date or the results that will be attained in the future. Pro forma data is based on assumptions and include adjustments as explained in the notes to the unaudited pro forma financial statements.The unaudited pro forma consolidated balance sheet and the unaudited consolidated statement of operations should be read in conjunction with the notes thereto, Blast Energy Services, Inc.’s Quarterly financial statements on Form 10-Q for the nine months ended September 30, 2010 and the Statements of Combined Revenues and Direct Operating Expenses of the Oil and Gas Properties purchased from Sun Resources Texas, Inc., included herein. Blast Energy Services, Inc. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2010 Blast Energy Services, Inc. Historical Pro Forma Adjustments Pro Forma Consolidated Assets Current assets: Cash $ $ Accounts receivable, net Other assets Current portion of long-term receivable Total current assets Oil and gas properties, full cost, subject to amortization Equipment, net of accumulated depreciation of $273,389 Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Accrued expenses – related party Deferred revenue Note payable - current portion, net of debt discount of $4,694 Notes payable - related party Total current liabilities Long-term liabilities: Note payable – long-term portion, net of debt discount of $13,860 ARO Liability - ( 1) Total liabilities Stockholders’ equity (deficit): Preferred stock, $.001 par value, 20,000,000 shares authorized; 6,000,000 shares issued and outstanding Common stock, $.001 par value, 180,000,000 shares authorized; 67,909,238 Additional paid-in capital Accumulated deficit ) ) ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ $ The accompanying notes to unaudited pro forma consolidated financial statements are an integral part of these statements. Blast Energy Services, Inc. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 Blast Energy Services, Inc. Historical Pro Forma Adjustments Pro Forma Consolidated Revenue: $ $ a $ Operating expenses: Direct operating expenses - a Cost of satellite sales Selling, general and administrative Depreciation and amortization b (Gain) Loss on disposal of equipment ) ) Total operating expenses Operating gain (loss) ) ) Other income (expense): Other income Interest income 16 16 Interest expense ) ) Net gain (loss) $ ) $ $ ) Preferred dividends Net loss attributable to common shareholders $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average common shares outstanding – Basic and diluted The accompanying notes to unaudited pro forma consolidated financial statements are an integral part of these statements. BLAST ENERGY SERVICES, INC. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS BASIS OF PRESENTATION The unaudited pro forma consolidated balance sheet as of September 30, 2010 and the unaudited pro forma consolidated statement of operations are based on the unaudited financial statements of Blast Energy Services, Inc. as of and for the nine months ended September 30, 2010, the unaudited consolidated statements of combined revenues and direct operating expenses of the Oil and Gas Properties purchased from Sun Resources Texas, Inc. for the nine months ended September 30, 2010, and the adjustments and assumptions described below. PRO FORMA ADJUSTMENTS The unaudited pro forma condensed consolidated balance sheet reflects the following adjustments: 1. Record the estimated asset retirement obligation related to the acquisition of the Properties purchased from Sun Resources Texas, Inc. The unaudited pro forma consolidated statements of operations reflect the following adjustments: a. Record revenues and direct operating expenses for the Properties acquired during the respective reporting period. b. Record pro-forma depletion of the Properties using the units-of-production method associated with the production of reserves during the respective reporting period.
